Separation Agreement between Mattson Technology, Inc. and Nigel Wenden, dated
August 10, 2009.

August 10, 2009

Nigel Wenden

Re: Separation Agreement

Dear Nigel:

This letter, upon signature, will constitute agreement (the "Agreement") by you
to the terms of your separation from Mattson Technology, Inc. ("Mattson").

Separation:

Your last day as a Mattson employee will be August 10, 2009 ("Separation Date").

Payments and Benefits:

In consideration of the promises and representations made by you in this
Agreement, Mattson will provide you with the following payments and benefits:

Payments:

On August 10, 2009 Mattson will pay to you a gross amount of six (6) months'
salary ($145,000). You understand and agree that Mattson will withhold taxes
from, and report, these amounts to tax authorities as Mattson determines it is
required to do. Additionally, Mattson will pay to you a gross amount of three
(3) months' salary ($72,500) assuming you sign this general release of claims
against the company.

Option Vesting:

Vesting of Stock Options will cease upon termination date and you will have 90
days to exercise any previously vested options.

Releases

:

Release of Claims

: By signing this Agreement, you irrevocably and unconditionally release all
Claims described in Paragraph 3(b) that you may now have against the Released
Parties specified below.

Claims Released

: In exchange for Mattson's promises under this Agreement, you hereby release (
i.e.
, give up) all known and unknown claims that you presently have against Mattson,
its current or former subsidiaries and affiliates, and their current and former
Board members, partners, employees or agents, and any related parties
(collectively, "Released Parties"), except claims that the law does not permit
you to waive by signing this Agreement. For example, you are releasing all
common law contract, tort, or other claims you might have, as well as all claims
you might have under the

Initial        
Employee ____
Company ____

--------------------------------------------------------------------------------



Age Discrimination in Employment Act (ADEA), the WARN Act, Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, the Americans With Disabilities Act (ADA), the Employee Retirement Income
Security Act of 1974 (ERISA), and similar state or local laws, such as the
California Fair Employment and Housing Act, California Labor Code Section 200 et
seq., and any applicable California Industrial Welfare Commission order. You
expressly waive the protection of Section 1542 of the Civil Code of the State of
California, which states that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

No Assignment of Claims

: By signing this Agreement, you expressly warrant that you have not assigned or
given away any of the Claims you are releasing.

Representations and Promises:

You acknowledge and agree that:

Entire Agreement; Amendment.
This Agreement is the entire agreement relating to your service with Mattson and
any claims or future rights that you might have with respect to Mattson and the
Released Parties. This Agreement only may be amended by a written agreement that
Mattson and you sign. This Agreement is a legally admissible, enforceable
agreement governed by Federal law and the laws of California.



No Reliance on Representations.
When you decided to sign this Agreement, you were not relying on any
representations that were not in this Agreement.



Future Changes to Employee Compensation.
You understand that Mattson in the future may change or improve employee
benefits or offer new programs to its employees. You further agree that you will
not seek to receive any such additional pay, benefits or programs.



No Wrongs, Injuries or Unpaid Amounts.
You acknowledge that you have not suffered any job-related wrongs or injuries,
such as any type of discrimination, for which you might be entitled to
compensation or relief in the future. You represent that you have been paid all
wages, commissions, compensation, benefits, and other amounts that Mattson or
any Released Party should have paid you in the past.



Severability.
If Mattson or you successfully assert that any provision in this Agreement is
void, the rest of the Agreement shall remain valid and enforceable unless the
other party to this Agreement elects to cancel it. If this Agreement is
canceled, you will repay all amounts paid to you pursuant to this Agreement.

Initial        
Employee ____
Company ____

2

--------------------------------------------------------------------------------



Truth of Representations.
If you initially did not think any representation you are making in this
Agreement was true or if you initially was uncomfortable making it, you resolved
all your doubts and concerns before signing this Agreement.



Voluntariness.
You have carefully read this Agreement, you fully understand what it means, you
are entering into it knowingly and voluntarily, and all your representations in
it are true.



Consideration Period.
You understand that the consideration period described in the box above your
signature started when you first were given this Agreement, and you waive any
right to have it restarted or extended by any subsequent changes to this
Agreement.



Representations and Promises as Consideration.
You understand that Mattson would not have given you the payments or benefits
that you are getting in exchange for this Agreement but for the representations
and the promises you are making by signing it.



Disclosures and Cooperation.
You have disclosed to Mattson any information you have concerning any conduct
involving Mattson or any affiliate that you have any reason to believe may be
unlawful or that involves any false claims to the United States. You further
agree that, as requested by Mattson, you will cooperate fully with Mattson or
its representatives in any investigation, proceeding, administrative review or
litigation pertaining to matters occurring during your employment with Mattson.
You understand that nothing in this Agreement prevents you from cooperating with
any U.S. government investigation. In addition, to the fullest extent permitted
by law, you hereby irrevocably assign to the U.S. government any right you might
have to any proceeds or awards in connection with any false claims proceedings
against Mattson or any affiliate.



Company Property and Incurring of Liabilities.
On or before the Separation Date, you will return to Mattson all computers,
files, memoranda, documents, records, copies of the foregoing, Company-provided
credit cards, keys, building passes, security passes, access or identification
cards, and any other property of Mattson or any Released Party in your
possession or control. By the Separation Date, you will have cleared all expense
accounts, repaid everything you owe to Mattson or any Released Party, paid all
amounts you owe on Company-provided credit cards or accounts (such as cell phone
accounts), and canceled or personally assumed any such credit cards or accounts.
You further agree not to incur any expenses, obligations, or liabilities on
behalf of Mattson from the date of this Agreement until the Separation Date
without written consent from Mattson's Chief Executive Officer.

Initial        
Employee ____
Company ____

3

--------------------------------------------------------------------------------



Adverse Tax Treatment.
You agree not to make any claim against Mattson or any other person based on how
Mattson reports, or withholds taxes from, any amounts payable under this
Agreement, or if an adverse determination is made as to the tax treatment of any
amounts payable under this Agreement. You agree that Mattson has no duty to try
to prevent such an adverse determination.



Non-Disparagement.
You agree not to criticize, denigrate, or otherwise disparage Mattson, any other
Released Party, or any of Mattson's products, processes, experiments, policies,
practices, standards of business conduct, or areas or techniques of research.
Mattson agrees not to criticize, denigrate or otherwise disparage you.



Transitioning of Responsibilities.
You agree that you will fully cooperate with Mattson in effecting a smooth
transition of your responsibilities to others.

Proprietary Information and Innovations Assignment Agreement.

You acknowledge agreement to the terms contained in the Proprietary Information
and Innovations Assignment Agreement.

Arbitration of Disputes

: Mattson and you agree to resolve any future disputes through final and binding
arbitration. For example, you are agreeing to arbitrate any dispute about the
validity of this Agreement or any discrimination claim that may survive this
Agreement. You also agree to resolve through final and binding arbitration any
disputes you have with any other Released Party who elects to arbitrate those
disputes under this subsection. Arbitrations shall be conducted by James Lee in
accordance with its employment dispute resolution rules. This agreement to
arbitrate does not apply to government agency proceedings.
By writing your initials at the bottom of this page, you are acknowledging that
you understand this section's arbitration requirements and that arbitration
would be in lieu of a jury trial.

Future References.

Any request for a reference about you by a prospective employer must be made to
the Chief Executive Officer. In response to such a request, Mattson agrees that
it will respond to such request in a manner to be mutually agreed by you and
Mattson.



Initial        
Employee ____
Company ____

4

--------------------------------------------------------------------------------



YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY AND, IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY
AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER THIS AGREEMENT
BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT YOU WILL BE
WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO JAMES LEE AT 47131 Bayside Parkway,
Fremont, California 94538 BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE TIME YOU
SIGNED IT. IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL
NOT RECEIVE THE TRANSITION PAYMENTS OR BENEFITS DESCRIBED IN IT.

SEPTEMBER 24, 2009 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
AGREEMENT TO JAMES LEE AT 47131 Bayside Parkway, Fremont, California 94538. IF
YOU FAIL TO DO SO, YOU WILL NOT RECEIVE THE TRANSITION PAYMENTS OR BENEFITS
DESCRIBED IN IT.



Date: August 10, 2009

/s/Nigel Wenden

 

Nigel Wenden, GM/SVP Global Business Operations



Date: August 10, 2009

/s/ David Dutton

 

David Dutton, Chief Executive Officer
On behalf of Mattson Technology, Inc.

Initial        
Employee ____
Company ____

5

--------------------------------------------------------------------------------